DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kisaichi et al. (US Pub No 2018/0112584).
In regard to claim 1, Kisaichi discloses a saddle-riding vehicle (Title) comprising: 
an engine (20, Figs 1 and 2) which is a drive source of the vehicle; and 
a radiator (30L, Fig 2) in front of the engine (further in the direction of the front wheel, “WF”, see Fig 1) and on one lateral side of a vehicle body in a vehicle widthwise direction with respect to a center line in the vehicle widthwise direction (mounted on the left side of the vehicle, see Figs 2 and 3), 
wherein the radiator includes: 
a radiator body (case 30c, see Fig 3) that allows coolant of the engine to flow through the radiator body (via passages 42 and 44, see Fig 3 and Paragraph 0027);
a radiator fan (31) at a rear face of the radiator body (see Fig 3); and
a fan cover (with cover mounting arms 31a) that covers the radiator fan from a rear of the radiator fan (see Fig 3) to guide exhaust air from the radiator to the one lateral side in the vehicle widthwise direction (directing the air along the left side of the vehicle and engine).
In regard to claim 2, Kisaichi discloses the vehicle of claim 1, wherein the fan cover (of fan 31) includes a lateral wall that prevents the exhaust air exiting the radiator from flowing toward the other lateral side in the vehicle widthwise direction (see especially the location of the engine 20, shown in ghost in Fig 2, the engine and bike body, see Fig 1, acting as a wall that would block at least most of the flow from the fan from moving to the right side of the vehicle).
In regard to claim 3, Kisaichi discloses the vehicle of claim 1, wherein the engine includes an exhaust pipe (24) extending on the other lateral side of the engine in the vehicle widthwise direction (see Fig 1, also see Paragraph 0018: “With such a construction, the exhaust pipe passes below the other radiator that is the smaller radiator. This construction can facilitate the layout of the exhaust pipe, and reduce the influence of heat from the exhaust pipe with respect to the one radiator into which a large amount of cooling water flows.”).
In regard to claim 6, Kisaichi discloses the vehicle of claim 1, comprising an intrusive-flow prevention structure that prevents the exhaust air exiting the radiator fan from flowing frontward of the radiator (the fan itself blowing the air rearwardly).
In regard to claim 7, Kisaichi discloses the vehicle of claim 1, wherein the fan (31) cover includes a cover opening defined therein (louvers visible in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kisaichi et al. (US Pub No 2018/0112584), in view of Kinoshita et al. (US Pub No 2019/0061511).
In regard to claim 10, 
Kisaichi discloses the vehicle of claim 1.
Kisaichi does not positively disclose an inner cowl that is disposed in front of the radiator and guides incoming wind to the radiator, wherein the inner cowl includes a cowl opening defined therein that is located in an outer lateral part of the inner cowl in the vehicle widthwise direction and guides incoming wind rearward of the radiator.
However, cowls for such vehicles are very well known in the art.
Kinoshita discloses a similar vehicle (see Fig 1), having an analogous radiator mounted to the left side of the centerline and further comprising an analogous fan and cover (see especially Figures 4 and 6).
Further, Kinoshita discloses a cowl (80, see Fig 2) with at least a portion disposed in front of the radiator (see arrow “FR” showing the direction) that guides wind to the radiator and includes a cowl opening (wherein are located guides 100) located in an outer lateral part of the inner cowl in the vehicle widthwise direction (generally extending in the “LH” direction in Fig 2) and guides incoming wind rearward of the radiator (via guides 100).
Kinoshita teaches that such an arrangement straightens traveling air flowing through the radiator core and protects the radiator (see Paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the vehicle of Kisaichi with a cowl, as is commonly done with motorcycles and similar vehicles; especially in view of the teaching of Kinoshita that such an arrangement can be used to improve airflow and protect the radiator.

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747